United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     January 23, 2004

                                                              Charles R. Fulbruge III
                                                                      Clerk
                               No. 03-60479
                             Summary Calendar



UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

GENE DARRELL DABBS,

                                        Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                        (2:02-CR-101-1-B)
                      --------------------

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Gene Darrell Dabbs appeals his conviction

for being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g). In addition to the federal charges for possessing

a weapon, Dabbs was charged in state court with aggravated assault

based on the same incident.        The state charges were dismissed.

Dabbs argues that the district court erroneously granted the

government's   motion   in    limine   to   exclude   evidence    of   that




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
dismissal, contending that this exclusion violated his rights to

confrontation and denied him a fair trial.

     The primary interest secured by the Confrontation Clause of

the Sixth Amendment is the defendant's right to cross-examine his

accusers.   Davis v. Alaska, 415 U.S. 308, 315 (1974).                 "[T]he

Confrontation    clause   guarantees     the   defendant   'an   opportunity

for effective cross-examination, not cross-examination that is

effective in whatever way, and to whatever extent, the defense

might wish.'"     United States v. Pace, 10 F.3d 1106 (5th Cir.

1993)(citation    omitted).    The     district   court    did   not   err   by

granting the government's motion in limine.          See United States v.

Kerley, 643 F.2d 299, 300-01; (5th Cir. 1981) United States v. De

La Rosa, 171 F.3d 215, 219 (5th Cir. 1999); see also United States

v. Marrero-Ortiz, 160 F.3d 768, 775 (1st Cir. 1998).

AFFIRMED.




                                     2